Citation Nr: 1308463	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pleural effusion due to VA treatment, to include a misdiagnosis due to the unavailability of an x-ray machine at the VA clinic. 
 
4. Entitlement to compensation for keloid scarring, to include on the basis of secondary service connection and under 38 U.S.C.A. § 1151.

5.  Whether new and material evidence has been received to reopen a claim for compensation for short term memory loss under 38 U.S.C.A. § 1151. 



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, April 2009, January 2010, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A hearing was held on May 24, 2012, at the RO in Phoenix, Arizona, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (d)(1) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that the issue pertaining to keloid scarring was initially developed by the RO as secondary to pleural effusion.  However, in his February 2009 notice of disagreement and during his May 2012 Board hearing, the Veteran contended that he was pursuing his claim for keloid scarring on the basis of 38 U.S.C.A. § 1151 benefits.  Therefore the Board has recharacterized the issue as entitlement to compensation for keloid scarring, to include on the basis of secondary service connection and under 38 U.S.C.A. § 1151.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to 38 U.S.C.A. § 1151 for short term memory loss is being reopened in the disposition below.  The underlying issues of compensation benefits under 38 U.S.C.A. § 1151 for short term memory loss and the other issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO reopened the claim for short term memory loss under 38 U.S.C.A. § 1151 and continued the previous denial based on the determination that memory loss was a reasonably foreseeable event and that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran's hospital care, medical, or surgical treatment.  

2.  The Veteran did not appeal the May 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for memory loss.  

2.  The additional evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1. The May 2007 rating decision in May 2007 by the RO, which reopened and continued the previous denial for short term memory loss under 38 U.S.C.A. § 1151 became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  3.104, 3.156 (2012).

2.  The additional evidence received since the May 2007 rating decision, which denied compensation for short term memory loss under 38 U.S.C.A. § 1151, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Nevertheless, in the decision below, the Board has reopened the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for short term memory loss.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis - New and Material Evidence

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment. See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).

Where, as here, the claim for benefits for short term memory loss under 38 U.S.C.A. 1151 has been previously denied, a subsequent claim for benefits may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  A summary of the evidence which was of record at the time of the last final denial by the RO in May 2007 is presented below.  

In this case, the Veteran filed a claim in October 2005 for compensation for short term memory loss pursuant to 38 U.S.C.A. § 1151.  A rating decision dated in January 2006 denied entitlement to compensation for short term memory loss under 38 U.S.C.A. § 1151 on the basis that the evidence failed to establish that VA medical or educational services were the proximate cause of the additional disability.  The RO noted that the Veteran underwent a coronary artery bypass graft at a VA facility in February 2005.  The risks included short term memory loss.  The RO further indicated that the complications may not have resulted from the surgery but the heart-lung machine.  

Following the issuance of the January 2006 rating decision, the Veteran requested reconsideration.  He later clarified that he did not want to appeal the decision.  

In a May 2007 rating decision, the RO confirmed and continued the previous denial for short term memory loss under 38 U.S.C.A. § 1151.  The evidence at the time of the May 2007 rating decision included the Veteran's lay statements, VA medical records, and Internet articles.  During the RO hearing in December 2006, the Veteran testified that he had short term memory loss since his coronary artery bypass graft performed by VA in February 2005.  He stated that he was not informed prior to the surgery that memory loss would be a risk.  The Internet articles show that short term and long term memory loss may result from heart bypass surgery, to include the use of a heart-lung machine.  

The VA medical records considered included a January 2006 VA neuropsychology consultation note documenting that the Veteran was referred for evaluation of intellectual decline and memory functioning following complaints of short-term memory loss since undergoing a coronary artery bypass graft procedure on February 23, 2005.  The examiner, Dr. R.A.D. (initials used to protect the Veteran's privacy), concluded that the Veteran's verbal memory deficits are likely related to undergoing an earlier coronary artery bypass grafting.  He noted that the results are more likely consistent with cognitive disorder secondary to the coronary artery bypass grafting.  VA progress notes in May 2006 also show the Veteran was still having short memory loss after his coronary bypass grafting.  

In the May 2007 rating decision, the RO determined that memory loss was a reasonably foreseeable event, and although the VA records did not show that the Veteran was specifically informed of the potential risks involved with the use of the heart-lung machine, there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran's hospital care, medical, or surgical treatment.  

The Veteran was notified of the May 2007 rating decision and of his appellate rights, but he did not appeal the decision.  The Board notes that additional evidence was received within one year of the rating decision, namely VA medical records.  However, the Board finds that the majority of those records are duplicative of the evidence considered at the time of the May 2007 rating decision. Thus, the majority of this evidence was already considered in the prior adjudication of the claim.  Moreover, with regard to those records that were new rather than duplicative, the Board notes that they are not new and material to the claim, as they do not discuss or reference memory loss.  Therefore, the records received with one year of the issuance of the May 2007 rating decision was not new and material evidence.  As such, the May 2007 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). 

The additional evidence presented since the last final denial in May 2007 includes a January 2009 VA progress note wherein the Veteran's VA physician, Dr. W.K.W., stated that the Veteran developed memory loss with the events surrounding his coronary artery bypass grafting in February 2005.  The assessment included a cognitive disorder.  The January 2009 VA progress note is new, as it was not of record at the time of the last rating decision in May 2007.  The record is also material because it presents an opinion from the Veteran's treating VA physician, Dr. W.K.W, suggesting that his memory loss may be due to his heart surgery in February 2005.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for compensation for short term memory loss under 38 U.S.C.A. § 1151.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to compensation for short term memory loss pursuant to 38 U.S.C.A. § 1151 is reopened, and to this extent only, the appeal is granted.




REMAND

Bilateral Hearing Loss

In July 2009, the Veteran filed a claim for an increased rating for bilateral hearing loss.  

In May 2012, the Veteran testified that he had difficulty with speech recognition testing during previous examinations and requested that he be rated based on an exceptional pattern of hearing impairment.  The Veteran further asserted that he appeared for a VA audiological examination in February 2011, but claimed that the examination results were lost.  The Board notes that the Veteran also referred to an outstanding VA audiological examination in February 2010; however, it appears that this date was reported in error, as the Veteran subsequently clarified that the examination was conducted in February 2011.  Nevertheless, a copy of the February 2011 VA audiological examination is not of record.  Further, during a January 2011 RO hearing, the Veteran testified that his audiology examination dated on September 9, 2009, had not been associated with the claims folder.  Lastly, a VA audiology consultation in January 2009 referred to an audiogram displayed "under Audiology in the Tools section of CPRS"; however, a copy of the audiogram does not appear in the  file.  Therefore, an attempt should be made to obtain and associate with the claims file any outstanding VA records, to include any VA audiology examinations dated in September 2009 and February 2011 and the audiogram referenced in the January 2009 VA audiology consultation note.  

In addition, the Board notes that VA records dated in March 2011 show that the Veteran failed to report for a VA audiology examination.  In a May 2011 report of contact, it was noted that the Veteran attended an audiology examination on February 4, 2011, but that he claimed that he was not informed of a follow-up examination.  Moreover, during a September 2009 VA examination, the examiner was unable to obtain reliable speech recognition scores, and the Veteran did not meet the exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Similarly, a June 2011 VA audiology examiner stated that valid results could not be obtained and noted that valid results also were not obtained when the Veteran was initially tested in February 2011.  In an uninterpreted private audiogram dated in April 2012, the examiner stated that speech reception thresholds were measured at 55 decibels for the right ear and 65 decibels for the left ear; however, hearing at 3000 Hertz in the right ear does not appear to have been tested.  Therefore, the audiology examinations of record during the appeal period appear to be inadequate to rate the Veteran's current bilateral hearing loss.  On remand, the Veteran should be afforded an additional VA audiology examination.  

TDIU

The rating decision in January 2010 denied entitlement to TDIU, however the Veteran did not appeal this determination.  In May 2012, the Veteran testified that he was unable to work due to his service-connected bilateral hearing loss.  In a letter in December 2009, a potential employer with American Family Insurance stated that the Veteran could not be hired based on his failed hearing.  The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Compensation under 38 U.S.C.A. § 1151 for Pleural Effusion, Keloid Scarring and Short Term Memory Loss

For reasons explained below, VA examinations are necessary to determine whether the Veteran currently has residuals of pleural effusion, keloid scarring, and short term memory due to VA treatment in February 2005 and in April 2005.  

Pleural Effusion

In statements and testimony, the Veteran contends that he developed pleural effusion due to VA treatment because he was misdiagnosed at a VA clinic when a x-ray machine was unavailable.  In May 2012, the Veteran testified that he underwent a coronary artery bypass graft in February 2005 and that he later sought treatment at VA on April 18, 2005, for chest pain, coughing, fever, and shortness of breath.  He saw his primary physician, Dr. W.K.W, at that time; however, there was no x-ray machine available for him to have a chest x-ray that day.  He stated that an x-ray was obtained approximately three weeks later at which time he was diagnosed with pleural effusion.  The Veteran contends that, if a chest x-ray had been available earlier, they would have found the pleural effusion and he would and he would not have been misdiagnosed until April 29th.  He further stated that his current residuals of pleural effusion include chronic obstructive pulmonary disease and some recurrent bronchitis.  

VA medical records shows that the Veteran underwent a double coronary artery bypass graft on February 23, 2005.  A chest x-ray obtained on February 25, 2005, shows a slightly prominent left pleural effusion.  On April 13, 2005, the Veteran called complaining of stuffed sinuses and cancelled his angio appointment.  On April 18, 2005, the Veteran complained of a dry cough for about one week with a tickle in his throat.  The examiner noted that the Veteran was concerned because he had open-heart surgery seven weeks earlier.  The assessment was cough.  A chest x-ray was later taken on April 26, 2005, which showed effusion on the left side.  

VA records show that the Veteran was hospitalized from April 29, 2005, to May 5, 2005, for pleural effusion.  He first underwent a diagnostic thoracentesis followed by an insertion of a chest tube with good results and a significant reduction in coughing.  A chest x-ray taken on April 29, 2005, shows a moderate degree of pleural effusion.  A VA progress note dated on April 29, 2005, shows that the pleural effusion was less likely cardiac related and likely more neoplastic.  The examiner noted the Veteran had a history of smoking versus metastatic colon cancer with a history of polyp.  A CT scan of the thorax on May 4, 2005, was performed.  The examiner was of the opinion that the etiology of the pleural effusion seemed to be secondary to the coronary artery bypass graft in February 2005, as all studies on the pleural fluid were negative and the CT scan of the chest did not suggest malignancy as an etiology.  

Private medical records dated in May 2012, show that there is x-ray evidence of chronic obstructive pulmonary disease and some recurrent bronchitis.  The Veteran also submitted an Internet article, which shows that patients who were supported by the heart-lung machine doing open heart surgery had a small risk of developing pulmonary edema.  

Based on the foregoing, the Board finds that a VA examination and medical opinion  are necessary to determine whether the Veteran currently has residuals of pleural effusion that are related to the VA heart surgery performed in February 2005 and the treatment provided in April 2005.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While the records include the Veteran's signed informed consent regarding the procedures performed in April 2005 and May 2005, the Veteran's signed consent for the February 2005 heart surgery is not of record.  Thus, an attempt should be made to obtain a copy of the Veteran's signed consent form for the coronary artery bypass graft performed in February 2005.  

Keloid Scarring

In May 2012, the Veteran testified that he has a painful scar as a result of his heart surgery performed by VA in February 2005.  He stated that the scar impaired his posture, which affected his breathing.  During the RO hearing in March 2010, the Veteran also testified that he had keloid scarring as a result of the wound to eliminate the fluid that accumulated in his lung.  He contended that there was improper closure of the wound that caused the scarring.  

VA dermatology notes in February 2007 and January 2008 show that the Veteran had a keloid scar over his sternum.  Private medical records in May 2012 also show x-ray evidence of chronic obstructive pulmonary disease and some recurrent bronchitis.  The examiner noted that the Veteran had a severe keloid from his median sternotomy incision that impaired his posture and breathing.  

As the evidence shows that the Veteran has keloid scarring, he should be afforded a VA examination to determine whether he is entitled to benefits under 38 U.S.C.A. § 1151 for keloid scarring.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Short Term Memory Loss

During the Board hearing in May 2012 and the RO hearing in December 2006, the Veteran testified that he was not informed that his heart surgery in February 2005 could cause memory loss.  As discussed above, Dr. R.A.D stated in January 2006 that the Veteran's memory deficits may be related to the coronary artery bypass grafting in February 2005.  Therefore, a VA examination and medical opinion are necessary to determine whether the Veteran is entitled to benefits under 38 U.S.C.A. § 1151 for memory loss as a result of the heart surgery performed by VA in February 2005.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA audiology examinations with audiometric evaluations dated September 2009 and February 2011 should be obtained and  associated with the claims folder.  An attempt should also be made to obtain the audiogram referenced in a January 2009 consultation note.   If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once all the available medical records have been received, the Veteran should be scheduled for a VA audiology examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

The examiner is also asked to interpret the April 2012 private audiogram.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4. The RO/AMC should attempt to obtain the signed consent form for the coronary artery bypass graft performed by the VA on February 23, 2005.  

5.  Once all the available medical records have been received, the Veteran should be scheduled for a VA examination to determine whether his pleural effusion was an additional disability due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner is asked to consider that private medical records in May 2012 show that there is x-ray evidence of chronic obstructive pulmonary disease and some recurrent bronchitis.  There is also an Internet article indicating that patients who were supported by the heart-lung machine during open heart surgery had a small risk of developing pulmonary edema.  

The examiner should indicate whether the Veteran's pleural effusion was an additional disability that resulted from coronary artery bypass graft performed by VA in February 2005.  The examiner should also comment as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.

In addition, the examiner should state whether there was any additional disability due to the fact that the Veteran was not diagnosed when he first sought treatment in April 2005 because an x-ray machine was not available at the VA clinic.  The examiner should also comment as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Once all the available medical records have been received, the Veteran should be scheduled for a VA examination to determine whether the Veteran had any additional keloid scarring due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner is asked to consider private medical records dated in May 2012 showing that the Veteran has a severe keloid scar from his median sternotomy incision that impaired his posture and breathing.  

The examiner should indicate whether the Veteran developed keloid scarring due to the coronary artery bypass graft performed by the VA in February 2005 or the chest tube inserted in May 2005 as a result of the pleural effusion.  The examiner should also comment as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Once all the available medical records have been received, the Veteran should be scheduled for a VA examination to determine whether he has an additional disability in the form of short term memory loss due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should indicate whether the Veteran developed short term memory loss due to the coronary artery bypass graft performed by the VA in February 2005.  The examiner should also comment as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.

In rendering this opinion, the examiner is asked to consider the January 2006 VA neuropsychology consultation note by Dr. R.A.D in which he concluded that the Veteran's memory deficits are likely related to the coronary artery bypass grafting in February 2005.  He or she should also consider the statement from Dr. W.K.W. in a January 2009 VA progress note indicating that the Veteran developed memory loss with the events surrounding his coronary artery bypass grafting in February 2005.  In addition, the examiner also is asked to note the Internet articles in the claims folder which show that short term and long term memory loss may result from heart bypass surgery, to include the use of a heart-lung machine.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After completing the requested actions, and any additional notification and development deemed warranted, the RO/AMC should readjudicate the Veteran's claim.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


